Title: From John Adams to Robert Morris, 11 July 1783
From: Adams, John
To: Morris, Robert


          Sir
            Paris July 11. 1783
          In my Letter to you of Yesterday, I hinted in Confidence at an Application to the House of Hope. This is a very delicate Measure. I was induced to think of it merely by a Conversation which Mr Van Berkel who will be Soon with you as he Sailed the 26 June from the Texel, had with Mr Dumas.— it would be better to be Steady to the three houses already employed, if that is possible. You will now be able to converse freely with that Minister upon the Subject. I Should not advise you to take any decisive Resolution at Philadelphia but leave it to your Minister to Act as shall appear to him best upon the Spot. The Houses now employed are well esteemed and I hope will do very well. But no House in the Republick has that force in the Reins of that of Hope.
          All depends, however, upon the Measures to be taken by Congress and the States for ascertaining their Debts and a regular discharge of the Interest.— The Ability of the People to make such an Establishment cannot be doubted: and the Inclination of no Man who has a proper Sense of publick Honour can be called in Question. The Thirteen States in Relation to the discharge of the Debts of Congress, must consider them Selves as one Body, animated by one Soul.— The Stability of our Confederation at home, our Reputation abroad, our Power of Defence, the Confidence and affection of the People of one state towards those of another all depend upon it. Without a Sacred Regard to publick Justice no Society can Subsist. it is the only Tie which can unite Mens Minds and Hearts in pursuit of the common Interest.
          The Commerce of the World is now open to Us, and our Exports and Imports are of So large amount, and our Connections will be so large and extentensive that the least Stain upon our Character in this respect will loose Us in a very short time Advantages of greater pecuniary Value than all our Debt amounts to.— The Moral Character of our People is of infinitely greater worth than all the sums in question. Every hesitation every Uncertainty about paying or receiving a just Debt, diminishes that Sense of the Moral Obligation of publick Justice which ought to be kept pure and carefully cultivated in every American Mind. Creditors at home and abroad, the Army the Navy, every Man who has a well founded Claim upon the Publick, has an unalienable Right to be Satisfied, and this by the fundamentable Principles of Society. Can there ever be Content and Satisfaction? can there ever be Peace and order? Can there ever be Industry, or Decency without it.? To talk of a Spung to wipe out this Debt, or of reducing or diminishing it, below its real Value in a Country so abundantly able to pay the last farthing, would betray a total Ignorance of the first Principles of national Duty and Interest.— Let Us leave these odious Speculations to Countries that can plead a Necessity for them, and where Corruption has arrived at its last Stages. Where Infamy is Scarcely felt, and Wrong may as well assume one Shape as another Since it must prevail in Some.
          I have &c
        